Citation Nr: 1742713	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  14-16 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

This appeal has been advanced on the docket of the United States Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran honorably served on active duty in the U.S. Navy from August 1950 to June 1954.

These matters come before the Board on appeal from an April 2012 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied service connection for bilateral hearing loss and tinnitus.  The appellant timely appealed the decision with a notice of disagreement received by VA in December 2012.  After the issuance of a statement of the case in April 2014, the appeal was perfected with the appellant timely filing a substantive appeal in May 2014.

The appellant testified before the undersigned Veterans Law Judge at a July 2017 hearing at the RO in Los Angeles, California.  A hearing transcript was associated with the claims file and reviewed.  The undersigned kept the record open until September 18, 2017 to allow the appellant to submit additional evidence.  VA did not receive additional evidence from the Veteran.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.


FINDING OF FACT

The competent and probative evidence shows that the Veteran's current tinnitus began in and has persisted since active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has tinnitus and that it is a direct result of his service.  The Board grants the claim for service connection for tinnitus.  The reasons and bases for this decision will be explained below.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  As this decision grants service connection for tinnitus, a full award of the benefits sought on appeal with respect to tinnitus, a discussion on the Board's compliance with VA's duties on this issue is moot.

As such, the Board will proceed to the merits of this appeal.

II.  Service Connection for Tinnitus

A.  Legal Principles

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The Board must consider all the evidence of record and make appropriate competence, credibility, and weight determinations.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the Veteran credible as his statements are detailed and consistent.

A veteran is competent to identify tinnitus, as this condition is observable by his or her own senses.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  A veteran is also competent to report the onset and persistence of tinnitus symptoms.  Id.

Service connection for chronic diseases enumerated in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a), which include organic diseases of the nervous system such as tinnitus, may be demonstrated by lay evidence alone if the evidence shows a continuity of symptomatology for that disease.  See Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015) (holding that 38 C.F.R. § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system'").

B.  Analysis

The Board finds that the evidence shows that the Veteran meets all three elements of Holton/Shedden and that service connection for tinnitus is thus warranted.

First, the evidence shows that the Veteran has current tinnitus.  He has reported experiencing recurrent tinnitus and ringing in his ears during the current appeal.  E.g., 07/18/2017, VBMS entry, Hearing Transcript, at 5-6; 03/05/2012, VBMS entry, VA Examination, at 5.  He is competent to identify tinnitus and to report the onset and persistence of tinnitus symptoms.  Charles, 16 Vet. App. at 374.  Therefore, the first element of Shedden, a current disability, has been satisfied.

Second, an in-service incurrence or injury is shown by the evidence that the Veteran had acoustic trauma in service.  His military service records and DD Form 214 reflect that he was an air crewman.  07/12/1954, Certificate of Release or Discharge from Active Duty (DD 214), at 1.  The Veteran stated that he worked on aircraft engines and served as an air crewman.  05/05/2014, VBMS entry, VA 9 Appeal to Board of Appeals, at 1.  The Veteran indicated that as an aviation machinist mate, he was exposed to "lots of noise."  04/06/2015, VBMS entry, VA 21-4138 Statement in Support of Claim, at 1.  Then, as a pilot he flew aircraft with tactical ballistic missiles.  07/18/2017, VBMS entry, Hearing Transcript, at 3-4; 06/26/2015 Correspondence (aircraft specifications).  Large engines were employed daily, exposing him again to "lots of noise."  04/06/2015, VBMS entry, VA 21-4138 Statement in Support of Claim, at 1.  In sum, he was exposed to heavy aircraft engine noise for three and a half years.  Id.  He does not recall using hearing protection while completing these missions.  Id.  After reviewing the corroborating military service records and DD Form 214, the Board finds the Veteran's assertions credible and determines he had acoustic trauma in service consistent with the places, types, and circumstances of such service.  Therefore, the second element of Shedden, an in-service event/injury, has been met.

Third, there is evidence of a causal connection between the in-service acoustic trauma and current tinnitus.  The Veteran stated that he has been experiencing ringing in his ears since service and that his recurrent tinnitus has persisted post-service.  E.g., 07/18/2017, VBMS entry, Hearing Transcript, at 4-6.  Therefore, the lay evidence shows a continuity of symptomatology for tinnitus.

In March 2012, a VA hearing examination was conducted.  The VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of his military noise exposure.  The examiner remarked that the Veteran said his first noticed his tinnitus four to five years ago, not since service.  03/05/2012, VBMS entry, VA Examination, at 6.  However, the Veteran has clarified that his "four to five years ago" remark was in reference to when his tinnitus worsened to the point where he felt compelled to file a claim for service connection.  05/05/2014, VBMS entry, VA 9 - Appeal to Board of Appeals, at 1.  He has maintained that he has been experiencing ringing in his ears since service and that his recurrent tinnitus has persisted post-service.  E.g., 07/18/2017, VBMS entry, Hearing Transcript, at 4-6.

Given the Veteran's credible lay statements at the August 2017 Board hearing that he has been experiencing tinnitus since service and that it has persisted post-service, the Board resolves doubt in the Veteran's favor.  A causal relationship is established by the Veteran's reports of continuous symptoms for a chronic, organic disease of the nervous system.  Therefore, the third element of Shedden, a causal connection, has been satisfied.

Because all three elements under Shedden have been met, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is necessary before it can adjudicate the issue on appeal.

At the July 2017 Board hearing, the Veteran reported that he obtained his first set of hearing aids from the VA in Santa Maria, California in 2002 or 2005.  Id. at 10.  Before that time, he had a hearing test conducted by Dr. M. and was prescribed hearing aids.  Id.  However, treatment records from Dr. M, and the VA in the 2000s, are not of record.  Because those medical records would pertain to his hearing treatment following his service, they would be relevant to the appellant's claim.  Therefore, efforts should be made to locate them.

Additionally, on remand, any other outstanding, pertinent VA treatment records should be obtained.
 
Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding, pertinent VA treatment records up to March 2013 and from April 2016 to the present.  Moreover, notify the Veteran that he may submit VA Forms 21-4142 to authorize any private medical provider, including those he sought treatment from for his hearing after service to include Dr. M., to disclose and release to VA information on his treatment, and then request those medical records from the private medical providers.  Additionally, notify the appellant that he may submit any relevant VA and private treatment records in his possession to VA.

2.  After all development has been completed and returned from step 1 above, schedule the Veteran for a hearing examination.  (If the Veteran fails to report to the examination, then have an appropriately qualified VA examiner answer the questions below.)  The examiner is asked to review the claims file to become familiar with the pertinent medical history before providing a medical opinion on the following:

 a.  For each ear, is any hearing loss shown or treated at any time during the claim period (from October 2010 to the present) at least as likely as not (50 percent or greater probability) related to active service?

Consider all lay and medical evidence, including the Veteran's exposure to acoustic trauma in service and the progression of his hearing loss since service.  Consider also audiological evaluations conducted in January 2009, February 2009, and March 2012.  Moreover, consider VA treatment notes in July 2015 and August 2015 indicating grossly abnormal and grossly intact hearing, respectively.  Consider also private medical treatment records for August 2001 indicating the Veteran has no hearing loss.  Furthermore, consider the Veteran's service treatment records, including his August 1950 enlistment examination and his June 1954 exit examination.

In providing opinions, the examiner is asked to consider the concept of delayed onset as described in the August 2017 Board hearing.

Provide a clear and comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner to explain why the opinion cannot be offered, and to state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3.  After all development has been completed and returned from steps 1-2 above, if any benefit sought remains denied, issue a supplemental statement of the case with consideration to all pertinent evidence, and return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and arguments on matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999) (per curiam).

Remanded claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


